Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 19, 2014

                                            No. 04-14-00247-CV

                          IN RE Jerry Alex CORONA and Sonia Luna Corona

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On April 10, 2014, relators filed a petition for writ of mandamus. On May 12, 2014, real
party in interest, Alice Heugel, filed a response. On July 3, 2014, this court requested a supplement to
the mandamus record to include the complete transcript and record of the jury trial in the underlying
case. The requested supplemental mandamus record was received on July 28, 2014. After
considering the record and pleadings in this cause, the court has determined oral argument will
benefit the court in the resolution of this original proceeding. Accordingly, the matter is set for
formal submission and oral argument before this court on October 14, 2014 at 2:00 p.m.

         Argument is limited to twenty minutes for each side, with ten minutes for rebuttal. If you do
not wish to present argument, you must notify this court in writing within seven days of receiving
this notice.


           It is so ORDERED on September 19th, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                         Keith E. Hottle
                         Clerk of Court




1
 This proceeding arises out of Cause No. 2011-CI-08286, styled Alice Heugel v. Jerry Alex Corona and Sonia Luna
Corona, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.